DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1-4, 6-14 and 16-20, now renumbered as claims 1-18, have been examined. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Carl A. Kukkonen on 01/12/2021.
Claim 1 has been amended as follows:
1. (Currently Amended) A computer-implemented method comprising: 
receiving or accessing a file; 
comparing the file against a database of files that are known to be safe to determine that the file is not present within the database; 
locking the file from further interaction and transmitting a copy of the file to a discernment engine having an isolated operating environment in response to the determination that the file is not present within the database; 

extracting, by the discernment engine, features from the copy of the file, the extracted features comprise dynamic features that relate to execution of the copy of the file; 
determining, by a machine learning model executing in the isolated operating environment of the discernment engine using the extracted features, whether the copy of the file is safe for processing by a primary operating environment; 
providing, when the determining by the machine learning model executing in the isolated operating environment indicates the copy of the file is safe for processing, parameters associated with the file to the primary operating environment, parameters comprising an identity and location of the file on the enterprise system; and 
preventing, when the determining by the machine learning model executing in the isolated operating environment indicates the copy of the file is unsafe for processing, the file from being processed by the primary operating environment, the preventing comprising removing the file from a corresponding storage system; 
wherein the primary operating environment retrieves the file using the provided parameters without being transmitted from the isolated operating environment to the primary operating environment.

Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed over prior art of record.

Response to Arguments
No new applicant argument or remarks have been filed with the RCE dated 04/08/2021. As previously stated, applicant’s arguments filed on 06/29/2021 have been fully considered and are persuasive.  

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 17 and 19 are allowed in view of the examiner’s amendment and for reasons presented by the applicant in the Remarks. Claims 2-4, 6-14, 16, 18 and 20 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Zakorzhevsky teaches: When the system detects installation of an application that is either not contained in a whitelist of allowed applications or does not have software manufacturer’s signature, the system suspends the installation of the unknown application. The system, then, executes the application in a secure sandbox. As the code of the application executes, the actions performed by the application are assessed from the point of view of undesirability. Each action is given a weight depending on its undesirability and when the total undesirability reaches a certain value, the application is recognized as undesirable and removed from the system. If the application is found to be not undesirable, the application is installed. Prior art of record Wang teaches: a data appliance provides a copy of the candidate malware to one or virtual servers to be analyzed in real-time. Prior art of record Langton teaches: a security device trains a probabilistic model to detect malware in files using a training set 
However, Zakorzhevsky, Wang and Langton fail to teach: “providing, when the determining by the machine learning model executing in the isolated operating environment indicates the copy of the file is safe for processing, parameters associated with the file to the primary operating environment, parameters comprising an identity and location of the file on the enterprise system” and “wherein the primary operating environment retrieves the file using the provided parameters without the file being transmitted from the isolated operating environment to the primary operating environment”, i.e., the prior arts of record fail to teach that when the isolated operating environment finds that the copy of the file is safe, it provides the primary operating environment with the identity and location of the file on the enterprise system and the primary operating environment uses the identity and location of the file to retrieve the file.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438